Name: Council Regulation (EEC) No 3925/90 of 21 December 1990 totally or partially suspending the duties applicable to certain products falling within chapters 1 to 24 of the combined nomenclature and originating in Malta (1991)
 Type: Regulation
 Subject Matter: Europe;  international trade;  tariff policy
 Date Published: nan

 31 . 12 . 90 Official Journal of the European Communities No L 376 / 13 COUNCIL REGULATION (EEC) No 3925/90 of 21 December 1990 totally or partially suspending the duties applicable to certain products falling within Chapters 1 to 24 of the combined nomenclature and originating in Malta (1991 ) Within the context of these tariff suspensions the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Protocol to the Association Agreement between the European Economic Community and Malta consequent on the accession of Spain and Portugal . 2 . For the purposes of applying this Regulation , the rules of origin shall be those in force at the time for the implementation of the Agreement establishing an Association between the European Economic Community and Malta . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 3033 / 80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 12 thereof, Having regard to the proposal from the Commission , Whereas , pursuant to Annex I to, the Agreement establishing an Association between the European Economic Community and Malta ( 2 ), the Community must partially suspend the Common Customs Tariff duties applicable to certain products ; whereas it would also be appropriate provisionally to adjust or supplement certain of the tariff benefits provided for in the said Annex; whereas , in respect of products listed in the Annex to this Regulation and originating in Malta , the Community should accordingly suspend the fixed component of the charge applicable to goods covered by Regulation (EEC) No 3033 / 80 and the customs duty applicable to other goods at the levels indicated for each product from 1 January to 31 December 1991 ; Whereas in the context of the said tariff suspensions , the Kingdom of Spain and the Portuguese Republic will apply customs duties calculated in accordance with the said Protocol to the Agreement establishing an Association between the European Economic Community and Malta consequent on the accession of the Kingdom ofSpain and the Portuguese Republic to the Community ( 3 ), Article 2 Where products benefiting from the arrangements , provided for in Article 1 are imported into the Community in such quantities or at such prices that they cause or threaten to cause material injury to Community producers of like or directly competing products , the duties applicable may be partially or totally reimposed on the products concerned . Such measures may be taken also in the event of material injury or threat ofmaterial injury limited to one region of the Community . Article 3 1 . In order to implement Article 2 the Commission may , adopt a Regulation reimposing customs duties for a given period . 2 . Where a Member State asks the Commission to adopt such a Regulation , the Commission shall reach its decision within a maximum of 10 working days from the day on which it receives the request and shall inform the Member States of the action taken. 3 . Any Member State may refer the measure taken by the Commission to the Council within 10 working days of notification . The fact that the matter is referred to the Council shall not cause the measure to be suspended. The Council shall meet immediately . It may, acting on a qualified majority, amend or rescind the measure in question . HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1991 products listed in the Annex and originating in Malta shall be imported into the Community at the rates ofduty indicated in theAnnex for each product . Article 4 This Regulation shall enter into force on the 1 January 1991 . :*) OJ No L 323 , 29 . 11 . 1980 , p. 1 . ( 2 ) OJ No L 61 , 14 . 3 . 1971 , p. 3 . f 3 ) OI No L 81 . 23 . 3 . 1989 . D . 11 . No L 376 / 14 Official Journal of the European Communities 31 . 12 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1990. For the Council The President A. RUBERTI 31 . 12 . 90 Official Journal of the European Communities No L 376/ 15 ANNEX List of products falling within Chapters 1 to 24 originating in Malta (a) Order No CN code Description Rate of duty (b) ( 1 ) (2) (3 ) (4 ) 16.0040 0206 10 99 0206 21 00 0206 29 99 Edible offal fresh , chilled or frozen Of bovine animals 2% 16.0055 0208 10 10 Other meat and edible meat offal , fresh , chilled or frozen of domestic rabbits 7% 16.0060 0208 10 90 Of rabbits , other than domestic rabbits , or hares Free 16.0070 0208 20 00 Of frogs' legs 16.0160 0302 65 Dogfish and other sharks 4% 16.0210 0303 75 Dogfish and other sharks 4% 16.0230 0304 10 11 0304 2011 Fish fillets and other fish meat, fresh , chilled or frozen Frozen fillets of trout 10% 16.0330 0306 12 Lobsters 4% 16.0340 0306 13 10 Shrimps and prawns 16.0350 0306 13 90 Other shrimps and prawns 4,5% 16.0360 0306 14 Crabs 4% 16.0370 0306 19 10 Freshwater crayfish 16.0380 ex 0306 19 90 Perullus spp. 16.0400 0306 22 Lobsters i 4% 16.0410 0306 23 10 Shrimps and prawns 16.0420 0306 23 90 Other shrimps and prawns 4,5% 16.0500 0307 39 90 Mussels (Perna ssp .) 4% 16.0510 0307 41 0307 49 11 Cuttlefish and squid 16.0520 0307 49 19 Cuttlefish 5,5% 16.0530 0307 49 31 0307 49 33 0307 49 35 0307 49 38 0307 49 51 Squid 4% 16.0540 0307 49 71 Cuttlefish 16.0550 0307 49 91 0307 49 99 Squid (a) Notwithstanding the rules for the interpretation of the combined nomenclature , the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes . Where ex CN codes are indicated , the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (b) Without prejudice to the levying of any additional duties applicable . No L 376 / 16 Official Journal of the European Communities 31 . 12 . 90 ( 1 ) (2 ) (3 ) (4) 16.0560 0307 51 00 0307 59 10 0307 59 90 0307 91 00 0307 99 13 0307 99 19 0307 99 90 Octopus 16.0570 0409 00 00 Natural honey 25 % v 16.0580 ex 0410 00 00 Edible products of animal origin , not elsewhere specified or included  Royal jelly 4% ex 0410 00 00  Other 2% 16.0690 0603 90 00 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , dried, dyed, bleached , impregnated or otherwise prepared 7% 16.0734 0707 00" 19 Cucumbers , fresh or chilled , from 16 May to 31 October 16% 16.0740 ex 0709 20 00 Other vegetable, fresh or chilled Asparagus , from 31 October 12% 16.0750 16.0760 ex 0709 30 00 ex 0709 40 00 Aubergines , from 1 January to 31 March Celery, other than celeriac, from 1 January to 31 March 9% 16.0790 ex 0709 90 90 Pumpkins and courgettes , from 1 January to the last day of February Other, excluding parsley , from 1 January to 31 March 9% 16.0825 0711 40 00 Cucumbers and gherkins 12% 16.0860 ex 0712 30 00 Mushrooms, excluding cultivated mushrooms ^ 6% 16.0880 0713 10 90 Dried leguminous vegetables, shelled, whether or not skinned or split 2% 16.1070 ex 0807 10 10 Watermelons , from 1 November to 30 April 6,5 % 16.1300 0814 00 00 Peel of citrus fruit or melons , fresh , frozen , dried or provisionally preserved in brine , in sulphur water or in other preservative solutions Free 16.1610 1212 10 91 Locust bean seeds , not decorticated , crushed or ground Free 16.1620 1212 10 99 Other locust bean seeds 6% 16.2020 1515 21 10 Other fixed vegetable fats and poils (including jojoba oil ) and their fractions Maize (corn) oil and its fractions for technical or industrial uses other than the manufacture of foodstuffs for human consumption (e) j 25% 31 . 12 . 90 Official Journal of the European Communities No L 376 / 17 ( 1 ) (2 ) ( 3 ) (4 ) 16.2290 ex 1602 90 31 Prepared or preserved rabbit 14% 16.2510 1704 90 30 White chocolate 4% 16.2520 ex 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 Other pastes , including marzipan Throat pastilles and cough drops Sugar-coated (panned) goods Gum confectionery and jelly confectionery Boiled sweets whether or not filled Toffees , caramels and similar sweets Compressed tablets Other 6% 16.2580 ex 1901 10 00 1901 20 00 ex 1901 90 90 Food preparations of flour, meal , starch nor malt extract , not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50% , not elsewhere specified or included; food preparations of goods of heading Nos 0401 to 0404 , not containing cocoa powder or containing cocoa powder in a proportion byweight of less than 10% , not elsewhere specified or included Preparations for infant use, put for retail sale Mixed and doughs for the preparation of bakers' wares of heading No 1905 Other Free 16.2600 1904 10 10 1904 10 30 1904 10 90 Prepared foods obtained by the swelling or roasting of cereals or cereal products ( for example, corn flakes), cereals , other than maize (corn), in grain form, pre-cooked or otherwise prepared Prepared food obtained by the swelling or roasting of cereals or cereal products Free 16.2610 1904 90 10 Of rice ' 3% 16.2620 1904 90 90 Of other cereals 2% 16.2630 1905 10 00 Crispbread Free 16.2660 1905 90 10 Matzos Free 16.2670 1905 90 20 Communion wafers, empty cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products Free 16.2680 1905 90 30 Bread 4% 16.2690 2001 20 00 Vegetables , fruit , nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid  Onions 14% 16.2700 2001 90 50 ex 2001 90 80  Mushrooms  Other, excluding 'mixed pickles', sweet peppers and papaya chutney 14% 16.2750 ex 2004 90 30 Capers 15% 16.2800 2005 90 30 Capers 12% No L 376 / 18 Official Journal of the European Communities 31 . 12 . 90 ( 1 ) ( 2) (3 ) (4 ) 16.2820 ex 2006 00 39 Fruits , nuts , fruit-peel and other parts of plants , preserved by sugar (drained , glac  ¬ or crystallized) Other , with a sugar content exceeding 13 % by weight Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs and pineapples), 0805 40 00 , 0807 20 00 , 0810 20 90 , 0810 30 90 , 0810 40 10 , 0810 40 50 , 0810 40 90 , 0810 90 10 , 0810 90 30 and 0810 90 80 6% 16.2830 ex 2006 00 90 Other , than with a sugar content not exceeding 13 % Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs and pineapples), 0805 40 00 , 0807 20 00 , 0810 30 90 , 0810 40 10 , 0810 40 50 , 0810 40 90, 0810 90 10 , 0810 90 30 and 0810 90 80 6% 16.2840 ex 2007 10 90 Jams, fruit jellies , marmalades , fruit or nut purÃ ©e and fruit or nut pastes , being cooked preparations , whether or not containing added sugar or other sweetening matter Other Fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs and pineapples), 0807 20 00 , 0810 20 90 , 0810 30 90 , 0810 40 10 , 0810 40 50 , 0810 40 90 , 0810 90 10 , 0810 90 30 and 0810 90 80 8% 16.2850 ex 2007 91 10 ex 2007 91 30 Jams and marmalades of citrus fruit With a sugar content exceeding 30 % by weight , excluding orange jam and marmalade With sugar content exceeding 13 % but not exceeding 30 % by weight , excluding orange jam and marmalade 18% 16.2860 ex 2007 91 90 Other , excluding orange jam and marmalade 19% 16.2865 2007 99 31 Jam, jellies , marmelades , cherry puree and cherry pastes with a sugar content exceeding 30 % by weight 25% 16.2870 ex 2007 99 39 With a sugar content exceeding 30% by weight Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs and pineapples), 0807 20 00 , 0810 20 90 , 0810 30 90, 0810 40 10 , 0810 40 50, 0810 40 90 , 0810 90 10 , 0810 90 30 and 0810 90 80 8% 16.2880 ex 2007 10 10 ex 2007 99 59 With a sugar content exceeding 13 % but not exceeding 30 % by weight Fruit falling within heading Nos 0801 , 0803 , 0804 (except figs and pineapples), 0807 20 00 , 0810 20 90 , 0810 30 90 , 0810 40 10, 0810 40 50 , 0810 40 90 , 0810 90 10 , 0810 90 30 and 0810 90 80 8% 16.2890 ex 2007 99 90 Other Fruit falling within heading Nos 0801 , 0803 , 0804 (excluding figs and pineapples), 0807 20 00 , 0810 20 90 , 0810 30 90 , 0810 40 10 , 0810 40 50 , 0810 40 90 , 0810 90 10 , 0810 90 30 and 0810 90 80 8% 16.2900 ex 2008 11 91 ex 2008 11 99 2008 19 10 Fruits , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included Ground-nuts Other , including mixtures in immediate packings of a net content exceeding 1 kg, excluding almonds , walnuts and hazelnuts 6% 16.3290 2009 2011 Fruit juices (including grape must) and vegetable juices , unfermented and not containing added spirit , whether or not containing added sugar or other sweetening matter Grapefruit juices 28% 31 . 12 . 90 Official Journal of the European Communities No L 376 / 19 ( 1 ) (2 ) (3 ) (4) 16.3300 2009 20 19 Grapefruit juice 28% 16.3310 2009 20 91 2009 20 99 Grapefruit juice 7% 16.3320 ex 2009 30 31 ex 2009 30 39 Citrus fruit juices (excluding lemon juices ) containing added sugar Citrus fruit juices (excluding lemon juices) not containing added sugar 13% 16.3340 2009 30 91 2009 30 95 Other citrus fruit juices With an added sugar content exceeding 30 % by weight With an added sugar content not exceeding 30 % by weight 14% 16.3360 2009 40 30 Pineapple juice 17% 16.3370 2009 40 91 Pineapple juice 17% 16.3400 ex 2009 80 39 Date juice Free 16.3550 2102 10 31 2102 10 39 Bakers' yeast 4% 16.3580 2102 20 90 Other Free 16.3760 2309 10 90 Preparation of a kind used in animal feeding Other dog or cat food 3% No L 376 /20 Official Journal of the European Communities 31 . 12 . 90 Tanc codes Order No CN code Taric code 16.0380 ex 0306 19 90 0306 19 90 * 20 16.0580 ex 0410 00 00 0410 00 00 * 10 ex 0410 00 00 0410 00 00 * 90 52.0740 ex 0709 20 00 0709 20 00 » 12 * 92 16.0750 ex 0709 30 00 0709 30 00 * 10 * 20 16.0760 ex 0709 40 00 0709 40 00 * 13 * 91 16.0790 ex 0709 90 90 0709 90 90 * 12 * 23 * 24 * 31 » 51 * 52 * 58 » 91 16.0860 ex 0712 30 00 0712 30 00 * 21 ¦ 29 16.1070 ex 0807 10 10 0807 10 10 * 10 * 20 16.2290 ex 1602 90 31 1602 90 31 * 20 16.2520 ex 1704 90 51 1704 90 51 ¢ 90 16.2580 ex 1901 10 00 ex 1901 90 90 1901 10 00 » 19 1901 90 90 * 19 16.2700 ex 2001 90 80 2001 90 80 * 41 * 49 * 51 * 59 * 61 * 69 * 70 » 92 * 93 » 97 * 98 16.2750 v ex 2004 90 30 . 2004 90 30 * 20 16.2820 ex 2006 00 39 2006 00 39 * 10 16.2830 ex 2006 00 90 2006 00 90 * 10 16.2840 ex 2007 10 90 2007 10 90 » 10 16.2850 ex 2007 91 10 ex 2007 91 30 2007 91 10 * 19 2007 91 30 » 19 16.2860 ex 2007 91 90 2007 91 90 * 19 16.2870 ex 2007 99 39 2007 99 39 * 10 1,6.2880 ex 2007 10 10 ex 2007 99 59 2007 10 10 * 10 2007 99 59 * 10 16.2890 ex 2007 99 90 2007 99 90 * 10 16.2900 ex 2008 19 10 2008 19 10 * 90 16.3320 ex 2009 30 31 ex 2009 30 39 2009 30 31 * 90 2009 30 39 * 90 16.3400 ex 2009 80 39 2009 80 39 * 20